DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 05/18/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species A, Embodiment of Fig. 2, claims 1-7, in the reply filed on 05/18/2022 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/2020 and 04/28/2020 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0309477 A1 (Bang) and further in view of US 2008/0198517 A1 (Son).
Regarding claim 1, Bang discloses, a display device comprising: 
a display panel (P1) comprising a plurality of pixels (light emitting devices in the display unit 120; Fig. 2; [0032] – [0033]), a first panel pad (130, as annotated on Fig. 3), and a second panel pad (130, as annotated on Fig. 3); and 

    PNG
    media_image1.png
    502
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    775
    media_image2.png
    Greyscale

a circuit board (160; flexible printed circuit boards; Fig. 3; [0045]) comprising a first substrate pad (161, as annotated on Fig. 3) and a second substrate pad (161, as annotated on Fig. 3), 
the first substrate pad (annotated 161) and the second substrate pad (annotated 161) being respectively connected to 10the first panel pad (annotated 130) and the second panel pad (annotated 130) to apply a first power voltage (constant voltage; Fig. 3; [0042]) to the first panel pad (annotated 130) and the second panel pad (annotated 130) (Fig. 3; [0042] – [0043]), 
Note: While Bang teaches a constant voltage, it could be a constant power supply voltage as well, in case the display device requires it.
wherein the display panel (P1) further comprises a first power line pattern (first of various conductive lines, not shown, which includes power supply line; [0037]) connected to the second substrate pad (161 through panel pad 130; as annotated on Fig. 3) to apply (pixels or light emitting devices need power to function) the first power voltage to the pixels (light emitting device in the display unit 120; Fig. 2; [0032] – [0033]) and a second power line pattern (second of various conductive lines, not shown, which includes power supply line; [0037]) connected to the first substrate pad (161 through panel pad 130; as annotated on Fig. 3), and  
Note: The examiner notes that while an effort was made to map all the elements in the limitations with functionalities, however, the above limitation, “the first substrate pad and the second substrate pad being respectively connected to 10the first panel pad and the second panel pad to apply a first power voltage to the first panel pad and the second panel pad, wherein the display panel further comprises a first power line pattern connected to the second substrate pad to apply the first power voltage to the pixels and a second power line pattern connected to the first substrate pad” recites an ‘intended use’ of the display device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Bang is capable of performing the functions and making the connections. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior art Bang. See MPEP 2114 (II). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
But Bang fails to teach explicitly, 15wherein the circuit board further comprises: 
a first electrostatic discharge protection circuit connected between the first substrate pad and the second substrate pad; 
a substrate power pattern electrically connected to the first substrate pad;  
20a ground pattern configured to receive a ground voltage; and 
a second electrostatic discharge protection circuit connected between the substrate power pattern and the ground pattern.  
However, in analogous art, Son discloses, wherein the circuit board (Fig. 3; [0055] – [0070]) further comprises: 
a first electrostatic discharge protection circuit (30; electrostatic transferring unit; Fig. 3; [0056]) connected between the first substrate pad (10, as annotated on Fig. 3) and the second substrate pad (as annotated on Fig. 3); 
a substrate power pattern (as annotated on Fig. 3) electrically connected to the first substrate pad (10, as annotated on Fig. 3 through series of diodes in electrostatic discharge unit 32 and electrostatic transferring unit 30);  
20a ground pattern (as annotated on Fig. 3) configured to receive a ground voltage (VSS is configured to receive a ground voltage) (Fig. 3; [0058]); and 
a second electrostatic discharge protection circuit (24; electrostatic protection unit; Fig. 3; [0060]) connected between the substrate power pattern (as annotated on Fig. 3) and the ground pattern (as annotated on Fig. 3).  

    PNG
    media_image3.png
    673
    665
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bang and Son before him/her, to modify the teachings of a display device with power lines and pads connected to the pixels as taught by Bang and to include the teachings of power lines and pads having electrostatic discharge devices between them as taught by Son since the electrostatic discharge protection circuit between the input/output pad and the internal circuit prevent damage to the main circuit ([0004]). Absent this important teaching in Bang, a person with ordinary skill in the art would be motivated to reach out to Son while forming a display device of Bang. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 2, the combination of Bang and Son fails to teach, the display device of claim 1, wherein the first power voltage (Fig. 3; [0042] – [0043]) has a 25negative voltage level lower than the ground voltage.  
However, the examiner notes that the above limitation, “wherein the first power voltage has a 25negative voltage level lower than the ground voltage” recites an ‘intended use’ of the display device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Bang is capable of accepting the negative voltage level lower than the ground voltage and perform the intended function. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior art Bang. See MPEP 2114 (II). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 3, Bang discloses, the display device of claim 1, wherein: -34- 109562555.41181543the display panel (P1) comprises a display area (as annotated on Fig. 3) in which the pixels (light emitting devices in the display unit 120; Fig. 2; [0032] – [0033]) are arranged and a non-display area (peripheral area) in which the first power line pattern ([0037]), the second power line 5pattern ([0037]), the first panel pad (130), and the second panel pad (130) are arranged, and the non-display area is adjacent (surrounding) to the display area (Fig. 3; [0032] – [0033], [0042] – [0043]).  

    PNG
    media_image4.png
    500
    775
    media_image4.png
    Greyscale

Regarding claim 5, the combination of Bang and Son teaches, the display device of claim 1, wherein the first electrostatic discharge 20protection circuit (30; electrostatic transferring unit; Fig. 3; [0056]; Son Reference) comprises a transient voltage suppressor diode (a series of clamp diodes) comprising a first terminal (bottom) connected to the first substrate pad (10) and a second terminal (top) connected to the second substrate pad (as annotated on Fig. 3) (Fig. 3; [0056]; Son Reference). See claim 1 for 103 motivation.

    PNG
    media_image3.png
    673
    665
    media_image3.png
    Greyscale

Regarding claim 6, Bang discloses, the display device of claim 1, wherein the second electrostatic 25discharge protection circuit (24; electrostatic protection unit; Fig. 3; [0060]) comprises a transient voltage suppressor diode (it has a parasitic diode between source/drain terminal and substrate, which can potentially act as a transient voltage suppressor diode) comprising a first terminal (top) connected to the substrate power pattern (as annotated on Fig. 3) and a second terminal (bottom) connected to the ground pattern (as annotated on Fig. 3) (Fig. 3; [0060] – [0061]).  

Regarding claim 7, Bang discloses, the display device of claim 1, wherein the circuit board (160; flexible printed circuit boards; Fig. 3; [0045]) comprises a flexible circuit board.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bang and Son as applied to claim 3 and further in view of US 2015/0062511 A1 (Shin).
Regarding claim 4, the combination of Bang and Son fails to disclose, the display device of claim 3, wherein the non-display area of the display panel further comprises:  
10an edge area in which the first power line pattern is located, the edge area being adjacent to the display area; 
a seal area in which a seal member is located, the seal area being adjacent to the edge area; and 
a power line area in which the second power line pattern is located, 
power line 15area being adjacent to the seal area, 
the seal area surrounding the edge area and the display area, and 
the edge area and the power line area are spaced from each other with the seal area interposed therebetween.  
However, in analogous art, Shin discloses, the display device of claim 3, wherein the non-display area (NA) of the display panel (200) (Fig. 3; [0033] – [0051]) further comprises:  
10an edge area (as annotated on Fig. 3) in which the first power line pattern (as annotated on Fig. 3, defined by the examiner) is located, the edge area being adjacent to the display area (AA) (Fig. 3; [0033] – [0036]); 
a seal area (as annotated on Fig. 3) in which a seal member (282; seal pattern; Fig. 3; [0033]) is located, the seal area being adjacent to the edge area; and 
a power line area (as annotated on Fig. 3) in which the second power line pattern (258, as annotated on Fig. 3; [0035]) is located, 
power line 15area (as annotated on Fig. 3) being adjacent to the seal area, 
the seal area surrounding the edge area and the display area (as shown in Fig. 3 as per annotation, considering a rectangular display area surrounded by non-display area) (Fig. 3; [0033] – [0036]), and 
the edge area and the power line area are spaced from each other with the seal area interposed therebetween (as shown in Fig. 3 as per annotation) (Fig. 3; [0033] – [0036]).  

    PNG
    media_image5.png
    608
    900
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bang, Son and Shin before him/her, to modify the teachings of a display device with display area surrounded by peripheral area as taught by Bang and to include the teachings of peripheral area having multiple segments for power lines and sealing as taught by Shin since the arrangement would provide a very reliable display panel without any interference from outside through the periphery. Absent this important teaching in Bang, a person with ordinary skill in the art would be motivated to reach out to Shin while forming a display device of Bang. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2016/0027372 A1 (Yan) - An array substrate, a display panel and a display device are disclosed. The array substrate includes a plurality of data lines, a plurality of gate lines, a first lead and/or a second lead. Where the array substrate includes the first lead, at least one data line is connected with the first lead on the array substrate through at least one first electrostatic discharging device, and each first electrostatic discharging device is connected with only one data line; where the array substrate includes the second lead, at least one gate line is connected with the second lead on the array substrate through at least one second electrostatic discharging device, and each second electrostatic discharging device is connected with only one gate line.
2. US 2014/0332769 A1 (Lee) - An organic light emitting diode (OLED) display with electrostatic discharges protection is disclosed. One inventive aspect includes a substrate including a pixel area and a peripheral area, an organic light emitting diode (OLED) formed at the pixel area, a driving circuit formed at the peripheral area, a shield layer formed with the same layer as the first electrode, and a first shield voltage line connected to the shield layer. The first shield voltage line transmits a shield voltage to the shield layer. The shield layer includes a plurality of sub-shield layers and covers the driving circuit to prevent an external electrostatic discharge.
3. US 2010/0225626 A1 (Lin) - A liquid crystal display is disclosed including an array substrate, a color filter substrate facing the array substrate, and a liquid crystal layer provided between the array substrate and the color filter substrate. The array substrate includes a driving device, at least one conductive wiring, and a transient voltage suppressor. The driving device includes a driver. The driver has at least one common voltage terminal. The conductive wiring has a connection point and is coupled to the common voltage terminal of the driver. The transient voltage suppressor is coupled to a ground terminal and the connection point, and the connection point is near the common voltage terminal.
4. US 2007/0201175 A1 (Arai) - A semiconductor integrated circuit device is disclosed including a circuit to be protected connected between a power supply line and a ground line, a first resistance connected to an external input terminal at one terminal and to an input terminal of the circuit to be protected at the other terminal, a first electrostatic discharge protection circuit including a first voltage drop circuit connected to the power supply line at one terminal and to the input terminal of the circuit to be protected at the other terminal, and a second electrostatic discharge protection circuit including a second voltage drop circuit connected to the input terminal of the circuit to be protected at one terminal and to the ground line at the other terminal.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/29/2022